Morphy, J.,

delivered the opinion of the court.
This appeal has been taken from a judgment purporting to have been entered up by consent below; from such judgments n0 appeal lies according to article 567 of the Code of Practice. rr ° . . . .. It has been said by appellant’s counsel, and this without positive contradiction from the opposite party, that the judgment has not been drawn up according to the consent and r 3 understanding of Ihe defendant. The agreement which was basis of this judgment, not being before us, we cannot says n01’ ^ave the counsel distinctly stated in what the error consists; if there has been any, it might have been corrected by amending the judgment, by consent or by means of a new tr‘a* ^11 ^ie o0111'1 below ; we do not see what relief the appellant can obtain at our hands; we cannot hear testimony as to . . . .. . , . what the understanding ol the parties was, nor can we sufier judgment of the inferior court to be amended here, even by their consent; we are prohibited from listening to this appeal:
It is, therefore, ordered, that it be dismissed, with costs.